PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/978,194
Filing Date: 4 Sep 2020
Appellant(s): LEONI KABEL GMBH



__________________
Dr. Norman B. Thot
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 15, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 1, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 22 is rejected under 32 U.S.C 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 10-14 and 15-20 are rejected under 35 U.S.C 103 as being unpatentable over Wilson et al. (4,636,239) in view of Haemmerle et al. (2013/0273248).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (4,636,239) and Haemmerle et al. (2013/0273248) as applied to claim 10 above, and further in view of DiGiovanni et al. (5,868,815).
(2) Response to Argument

Grounds of Rejection No. 1: Indefiniteness rejection of claim 22.
Appellant agrees to the indefiniteness of the claim.

Grounds of Rejection No. 2: Obviousness rejection of claims 10-20 based on a combination of Wilson and Haemmerle.
Appellant argues Wilson does not teach a stress-relief burner. The Examiner agrees. The feature of a stress relief burner was suggested by Haemmerle. 
Appellant argues Haemmerle teaches a second heating instrument (i.e. burner 4) for balancing different temperatures of the reactive gases and for influencing germanium doping in the deposition process, but not for compensating for stress and tension in the preform. Appellant maintains Haemmerle does not teach a stress-relief burner. In response, a stress-relief burner relieves stress in a glass preform by applying heat to the preform. Haemmerle specifies the secondary burner (4) applies thermal energy to the substrate tube ([0041]). Thus, it would be obvious to one of ordinary skill in the art that the heat applied to the substrate tube (preform) would result in some stress relief in the preform. Although the burner is not identified as a stress-relief burner, it is natural for the heat from the flame of the burner to provide stress relief to the substrate tube, since the tube is heated.  
	Regarding the arrangement of the compressed air device in between the two burners, Appellant argues Haemmerle fails to teach arranging the first compressed air device in between the burner device and the stress-relief burner, and Wilson provides no teaching for arranging a second burner (of Haemmerle) to either the right side or the left side of the compressed air devices. Appellant argues that instead Haemmerle teaches avoiding arranging a compressed air device between the two burners because the hot zone flame of the main burner should not be disturbed. This is not found persuasive for a several reasons. As mentioned in the rejection, Wilson teaches mounting the compressed air device in the vicinity of the main burner device to not only support the preform from sagging (due to the heat of the main burner device), but also to enhance the thermophoretic effect for deposition. For informational purposes, thermophoresis is the movement of the suspended particles through a fluid under the influence of an applied thermal gradient, the thermal gradient causing the particles to experience a net force in the direction of decreasing temperature. In other words, the cooled wall of the substrate tube (due to the compressed air device) creates a thermal gradient with the hot gas of suspended glass particles generated from the reaction at the main burner.  Wilson does not see an issue with mounting the compressing air device near the main burner, and thus, the compressed air device would not disturb the hot zone flame of the main burner device. Furthermore, there is only one other alternative, to place the secondary burner in between the compressed air device and the main burner device. Given there are only two options, to place the compressed air device in between the burners or not in between, it would have been obvious to place the compressed air device in between the two burners to provide support in the vicinity of the heated substrate tube and to enhance thermophoresis. Utilizing the alternative option of placing the secondary burner in between the main burner and the compressed air device will interfere with the thermophoretic effect of deposition, as the secondary burner will continue to heat the substrate tube, eliminating the necessary thermal gradient. 
Grounds of Rejection No. 3: Obviousness rejection of claims 21 and 22 based on a combination of Wilson, Haemmerle and DiGiovanni.
Appellant provides a conclusionary statement that DiGiovanni fails to teach a stress-relief burner or the placement of the compressed air device in between the burner device and the stress-relief burner. No additional arguments or evidence were presented. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.